Hirschberg, J. (concurring):
The lease in question contains an additional clause beyond that quoted in Mr. Justice Hooker’s opinion which has some significance, viz.: “ If, however, the party of the second part should refuse to enter into the said extension of this lease for five years as aforesaid, then and in that case the said pavilion and extension, at the expiration of the term of this lease on April 1st, 1903, shall be and become the property of the party of the first part hereto.” It thus appears that the lease confers on each party the right of refusing the renewal. If the landlord refuses to renew, she must pay for the buildings erected by the tenant. If the tenant refuses to renew, he forfeits the buildings. It is not a case for specific performance, if for no other reason because refusal is specific performance.
Bartlett and Jenks, JJ., concurred; Woodward, J., read for reversal.